Title: To George Washington from Joseph Reed, 25 August 1780
From: Reed, Joseph
To: Washington, George


					
						Dear Sir
						Trenton August 25. 1780
					
					Upon receiving your Favour of the 20th Instt I dispatch’d Orders to the Militia which had cross’d at Coryells Ferry to join me here & to halt the Militia of the back Counties till farther Orders: Being now so fully apprized of the real Situation of Things I shall endeavour in every Respect to make such Arrangements as to forward the Supplies & prevent unnecessary Consumption. A great Number of Waggons composed of those ordered out by the State as well as impress’d by Major Lee

having come hither Mr Furman consulted me what should be done with them—as he had no Flour to forward we thought it best to detain them to take the 400 Barrells of Biscuit, which were hourly expected: But this Morning I received a Letter from the Vice President with the following Paragraph “Mr Risberg Commissary of Issues here informed me yesterday that the Board of Admiralty have requested him to supply all the Frigates in this River & Bay with Bread. I think we now have 4 here viz. The Saratoga, the Confederacy, Trumbull & Deane and that the 400 Barrells of Bread formerly mentioned to you was stop’t & applied to their Use.” In a Postscript he adds—“Our Commissioner informs me he has just purchased 200 Barrells more which if not stop’d as the former was will go off to day.” The Commissioners of Purchase in the several Counties really appear to me to be in earnest—and if all private Purchases for Exportation could be prevented—the publick made under a general Direction or at least having a Correspondence with each other so as to avoid Competition I am persuaded we should do a great deal. We have appointed a general Directer in Pennsylvania with a Salary of £1000 ⅌ Ann. Specie—we have appropriated the Monies arising from confiscated Estates & mortgaged the State Lands for this Purpose the Taxes are push’d with a Degree of Energy unknown in former Times: But not satisfied with this we have sent a Person abroad to pledge the State itself to procure Supplies for the Troops & support the publick Credit—if these & the great internal Supply we give in Consequence of the Residence of Congress do not sufficiently refute the Misrepresentations of Persons who taking a decided Part in our State Politicks propagate Prejudices of every kind against the Government & those who administer it we are unfortunate, but I am confident Time will remove the Shade & every good Man will do us Justice—I have now only to add that the Assembly of Pennsylvania will meet in a few Days & if your Excelly would wish any Thing farther to be done by them I will most zealously execute any Measures which may be desired for the publick Benefit. I am with the greatest Regard & Respect Dear Sir Your most Obed. & Affect. Hbble Serv.
					
						Jos: Reed.
					
				